On Application por Rehearing.
Levy, J.
An attentive perusal and consideration of the brief of the learned counsel of Relator, lias tailed to satisfy us that there is any error in the decisions already made by us in these cases. Tlie case of DeLeon vs. City, this day decided, is differentiated from these in the nature of tho demand, and we. therein repeat tho reasons which to our minds are conclusive agaiust Relator’s demand, so strenuously urged in liis application for a rehearing.
A rehearing is, therefore, refused.